DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping mechanism” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 4,250,632 (Botkins et al hereinafter).
With regard to claim 11, Botkins et al. discloses a booster fan assembly for boosting an airflow to an agricultural storage bin (Fig. 1 and col. 1 lines 6-15) comprising:
a first fan (7) connected to the agricultural storage bin for providing an airflow to the agricultural storage bin; and,
a booster fan (29) connected to an air inlet of the first fan (7, see arrows showing airflow in Fig. 3), the booster fan (29) for boosting the air flow provided to the agricultural storage bin by providing a booster air flow to the air inlet of the first fan (7).
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 12, Botkins et al. discloses a booster fan assembly according to claim 11 wherein the booster fan (29) comprises a clamping mechanism for connecting the same to the first fan (7) (col. 4 lines 24-65 discloses the components holding the two fans to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 2,011,421 (Searles hereinafter) in view of USPAP 2020/0018334 (Le Mon et al. hereinafter).
With regard to claim 1, Searles discloses a fan comprising: 
a housing having an air inlet (10, left side, Fig. 2) and an air outlet (10, right side, Fig. 2); 
an impeller (22) disposed in the housing; 
a motor (page 4, col. 1, line 22) connected to the impeller (22) for driving the same; and, 
a connecting mechanism (11) disposed on the housing in proximity to the outlet (10, right side, Fig. 2), the connecting mechanism (11) for being mated with a respective connecting structure (2).
Searles does not disclose an air outlet flange surrounding the air outlet, the air outlet flange for being mated with a respective connecting flange; and,
at least a hook mounted to the housing in proximity to the air outlet flange, the at least a hook for interacting with the connecting flange and for temporarily holding the fan in place with respect to the connecting flange.
Le Mon et al. teaches a connecting mechanism for connecting the ends of two cylindrical objects with regard to fluid handling systems wherein the ends of the cylindrical objects each have a respective flange (paragraphs [0002], [0024], [0038], [0039] and [0048]) wherein the connecting mechanism (10) comprises at least a hook (14, 18-20) for interacting with the flanges and for holding the ends of the cylindrical objects in place with respect to the flanges (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Searles by providing an air outlet flange surrounding the air outlet, the air outlet flange for being mated with a respective connecting flange and, at least a hook mounted to the housing in proximity to the air outlet flange, the at least a hook for interacting with the connecting flange and for temporarily holding the fan in place with respect to the connecting flange as taught in Le Mon et al. for the purposes of inhibiting the release of fluid as well as providing a connecting mechanism that does not require the use of a separate tool as the connecting mechanism of Searles requires a welding tool (paragraph [0002] of Le Mon et al.) and for eliminating a difficult and time-consuming process as evidenced by Applicant (page 5 of Applicant’s response entered into prosecution September 20, 2022).
With regard to claim 4, the Searles modification with regard to claim 1 discloses the fan according to claim 1 wherein the air flange outlet comprises a seal surrounding the outlet (10, right side, Fig. 2).
With regard to claim 6, the Searles modification with regard to claim 1 discloses the fan according to claim 1 wherein an inside surface of the housing forms a channel between the air inlet (10, left side, Fig. 2) and the air outlet (10, right side, Fig. 2) such that the channel is tapered towards the outlet (10, right side, Fig. 2) (page 4, col. 1, lines 5-21).
With regard to claim 7, the Searles modification with regard to claim 1 discloses the fan according to claim 6 wherein the housing comprises a single wall (19, 20) surrounding the channel.
With regard to claim 8, the Searles modification with regard to claim 1 discloses all of the limitations except for wherein the channel has an octagonal cross-section.
Since Applicant has not disclosed that the channel having an octagonal cross-section solves any stated problem or is for any particular purpose above the fact that  this discloses an alternative shape and it appears that the apparatus of the Searles modification with regard to claim 1 would perform equally well with a shape as claimed by Applicant, it would have been an obvious matter of design choice to further modify the apparatus of the Searles modification with regard to claim 1 by utilizing the specific shape as claimed for the purpose of providing an alternative to the shape disclosed by the Searles modification with regard to claim 1.
With regard to claim 9, the Searles modification with regard to claim 1 discloses the fan according to claim 1 comprising a plurality of clamping devices (Fig. 7 of Le Mon et al.) mounted to the housing in proximity to the air outlet, the clamping devices for clamping the air outlet flange to the connecting flange.
With regard to claim 10, the Searles modification with regard to claim 1 discloses the fan according to claim 9 wherein each clamping device comprises:
a clamping arm (11 of Le Mon et al.) adapted for interacting with the connecting flange; and,
a clamping lever (13 of Le Mon et al.) pivotally movable mounted to the housing, the clamping lever having the clamping arm pivotally mounted thereto.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searles in view Le Mon et al. and in further view of CN 202228399 (Liang hereinafter).
With regard to claim 5, Searles discloses all of the limitations except for comprising a lift lug disposed on a top of the housing, the lift lug being placed such that the fan is oriented substantially horizontally during lifting.
Liang teaches a fan (5) and motor (2) inside a housing (1) with a lifting lug (6) on top of the housing (1).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Searles by forming the bore of the second-stage impeller so that it has two inner surfaces, the first engaging the outer surface of the pilot member and the second engaging the outer surface of the rotor as taught in Liang for the purposes of providing a convenient way to place the fan for transportation or installation (page 1, the last two lines prior to “BRIEF DESCRIPTION OF THE DRAWINGS” in the provided English translation of Liang).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745